Citation Nr: 0424048	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected residuals of a gunshot wound of the left 
lower leg, Muscle Group XI.  

3.  Entitlement to an evaluation in excess of 20 percent for 
left hip strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.F.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from December 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied entitlement to service 
connection for a left knee condition, and confirmed and 
continued a 40 percent rating for residuals of a gunshot 
wound of the left lower leg involving Muscle Group XI and a 
20 percent rating for left hip strain.

The veteran and B.F. presented testimony at a personal 
hearing in August 2003 at the RO.  A copy of the hearing 
transcript was attached to the claims file.

The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


FINDINGS OF FACT

1.  The appellant's gunshot wound to muscle group XI on the 
left leg is currently manifested by complaints of pain, 
weakness and instability with foot drop of his left foot.  

2.  The credible and probative evidence establishes that the 
veteran's left hip strain is manifested by complaints of pain 
and limitation of motion, but by no more than moderate 
overall impairment.


CONCLUSIONS OF LAW

1.  The claim for an evaluation greater than 40 percent for 
service-connected residuals of a gunshot wound of the left 
lower leg, Muscle Group XI, must be denied by operation of 
law.  38 U.S.C.A. §§ 1155, 5102, 5103, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.56, 4.63, 4.68, 4.71a, 
4.73, Diagnostic Codes 5311-5167. 

2.  The criteria for a disability evaluation in excess of 20 
percent for left hip strain are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.71a, Diagnostic Code 5255 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim filed in December 2001.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In letters dated in March 2002 and January 2004, the RO 
informed the appellant of the VCAA and its effect on his 
claims.  In addition, the appellant was advised, by virtue of 
a detailed October 2002 statement of the case (SOC) and 
supplemental statements of the case (SSOC) dated in August 
2003, October 2003, and March 2004, issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the October 2002 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Factual background

Service medical records show that the veteran sustained a 
through-and-through rifle gunshot wound of the left lower 
extremity below the knee, with the point of entrance on the 
medial posterior aspect and the point of exit 6 inches 
higher, on the lateral aspect, above the ankle incurred in 
France in August 1944.  A September 1944 entry reflects that 
an x-ray of the lower leg and foot revealed no fracture or 
foreign body.  His September 1945 discharge examination noted 
the gunshot wound of the left lower leg that was 
nonsymptomatic and had no dysfunction.  There was an 
irregularity in the outline of the fibula 4 inches above the 
ankle, otherwise it was normal.

Based on the service medical records, service connection was 
granted in a rating decision in October 1945 for residuals of 
gunshot wound, perforating lateral aspect proximal to 
internal malleolus with surgical exit scar, medial aspect of 
the left leg with irregularity in outline of fibula, Group 
XI.  A ten percent disability rating was assigned effective 
from September 1945.

Veterans Administration (now Department of Veterans Affairs 
(VA)) examinations of June 1946 and March 1948 revealed some 
sensory disturbance on the dorsum of the 1st and 2nd toes of 
the left foot, the lateral margin of the left foot, and 
around the external malleolus.  The diagnosis was a possible 
nerve injury to the left leg and therapy was recommended.  At 
a VA orthopedic examination in March 1948, the veteran 
reported that his left leg would swell occasionally.  A 
healed fracture of the left fibula, by x-ray, was associated 
with the wound.  The missile entered from just above the 
level of the ankle and passed upward and outward for a 
distance of approximately 4 inches.  The muscles on the 
posterior part of the left leg appeared to have been 
penetrated by the missile.  

A July 1948 rating decision amended the October 1945 rating 
decision and a 10 percent disability evaluation was assigned 
effective from April 1946 for residuals of gun shot wound to 
Muscle Group XI, on the left, moderate, under Diagnostic Code 
5311.  In December 1960 the 10 percent evaluation was 
confirmed and continued.

In July 1983 the veteran sought an increased evaluation and 
after review of treatment records and the report of a VA 
examination, the RO confirmed and continued the 10 percent 
evaluation in an October 1983 rating decision.  After review 
of additional treatment records, the RO confirmed and 
continued the 10 percent evaluation in May 1984 and April 
1986 rating decisions.  

The veteran was afforded VA Compensation and Pension 
examinations in October 1986 and February 1988.  He had been 
fitted with a plastic insert type of drop foot brace.  The 
February 1988 examiner's impression was that the disability 
was likely limited to the range of motion and the weakness of 
the muscles which was only moderately diminished.  X-rays 
revealed one small fragment of shrapnel overlying the heel 
area.  In March 1988 the RO confirmed the 10 percent 
evaluation.  

The report of a VA C&P examination in October 1988 showed no 
demonstrable loss of function in either of the muscles in 
Muscle Group XI.  An October 1988 neurological examination 
showed evidence of a paramedial nerve injury secondary to 
fragment from a gunshot wound with his foot drop on the left 
that had essentially remained unchanged.  His sensory 
examination suggested that there might be a particular injury 
to the left lower extremity which might be contributing to 
his weakness in the extensor muscle groups on the left.  His 
complaints of knee and hip pain were most likely related to 
arthritis.  

In a December 1988 rating decision the RO assigned a 20 
percent evaluation effective from February 1986.  

After review of a VA outpatient treatment record in May 1991 
with a diagnosis of low back pain and leg cramps at night, 
the RO confirmed and continued the 20 percent evaluation.  
The veteran was hospitalized for an unrelated disorder and 
the RO confirmed the 20 percent evaluation in a September 
1991 rating decision.  

At a VA C&P examination in October 1988 the left knee had a 
full range of motion.

VA outpatient treatment records for the period of March 1995 
to February 1996 show that the veteran was seen for 
complaints of left leg pain and chronic left ankle 
discomfort. 

In an April 1996 rating decision, the 20 percent evaluation 
was confirmed and continued.  Based on a VA C&P examination 
report in September 1996 wherein the examiner stated that the 
veteran had residual left ankle sprains with chronic pain 
secondary to his ankle that limited his mobility, the RO 
resolved reasonable doubt in favor of the veteran and 
increased the evaluation to 30 percent effective from January 
1995 in a December 1996 rating decision.  

After review of VA outpatient treatment records showing 
periodic complaints of pain and cramps in the left lower leg, 
the RO confirmed and continued the 30 percent evaluation in a 
June 1998 rating decision.  

At a VA C&P examination in September 1998 the examiner 
commented that the veteran had a long standing disability in 
his left leg involving sensory loss, more or less in a 
stocking manner, in the entire left lower extremity below the 
knee.  He had atrophy in the muscles of the calf and the 
anterior tibial muscles.  He had instability in the ankle 
joint and a tendency toward foot drop which was controlled 
with a plastic right angle brace.  The pertinent diagnoses 
were status post shrapnel wound to the left lower extremity 
with possible metal in place, for example, maybe an 
intramedullary rod; foot drop of the left lower extremity 
secondary to the prior diagnosis; arthritis in the left hip 
secondary to stress from the disability following the left 
lower leg injury.  The examination pointed to inflammation in 
the left hip and the examiner opined that this was very 
likely to have been the result of wear and tear and overuse 
and strain on the left hip due to the disability in the left 
lower extremity.  The examiner had requested x-rays.  

X-rays in September 1998 show a normal left hip, normal left 
femur and normal left tibia and fibula.  

In a June 1999 rating decision the RO granted special monthly 
compensation on account of loss of use of his left foot and 
granted entitlement to service connection for left hip 
strain, evaluated as 20 percent disabling effective from July 
1998.  

In a December 2000 rating decision on the basis of a 
difference of opinion, the evidence of the VA examination 
finding of left foot drop was interpreted differently in that 
the gunshot would of the left lower leg could be evaluated 
under the diagnostic code for loss of use of the foot.  The 
RO assigned a 40 percent evaluation effective from September 
1997 under Diagnostic Codes 5311-5167.  

In December 2001 the veteran requested an increased 
evaluation of his service-connected left leg condition due to 
an increase in severity.  He also requested service 
connection for a left knee and left hip condition secondary 
to his service-connected left leg condition.  

VA outpatient treatment records show that the veteran was 
being treated for osteoporosis/osteopenia of the spine and 
hip with medication.  Also in May 2001, an entry reflects 
that the veteran had a long standing history of left hip 
pain.  He complained that his left foot was weaker.  A recent 
MRI of the left hip was unremarkable.  His left leg strength 
was 4/5 with increased reflexes.  In November 2001 he 
complained of increased left ankle pain.  His left ankle was 
diffusely tender to palpation with no erythema, swelling, 
warmth, or bony deformity, cyanosis, clubbing, or edema.  The 
left ankle had full range of motion.  An x-ray in December 
2001 showed a calcaneal spur.  

In March 2002 the veteran had an orthopedic consultation and 
the history noted that he wore an ankle fixation orthotic 
(AFO) for varus valgus instability as well as to assist with 
minor foot drop.  He was able to walk with a cane with good 
speed and a mildly antalgic gait.  His skin was intact 
without evidence of breakdown.  There were no tender areas.  
His ankle was very supple and went into varus malposition 
very easily which the examiner attributed to weakness of the 
peroneal.  The weakness was well compensated by the AFO.  X-
rays showed the tibiotalar, subtalar joints, and mid-foot 
joints to be well preserved without evidence of arthritis.  
The impression was left ankle instability treated well with 
an AFO.  The veteran really had no complaints and the 
examiner noted that follow-up would be on an as needed basis.

In June 2002 the veteran was afforded a VA C&P examination of 
joints.  The examiner noted that he reviewed the claims file.  
Clinical findings of the left knee were reported.  The left 
hip could be flexed to 40 degrees, abduction to 80 degrees 
and adduction to 40 degrees.  All of these movements produced 
minimal discomfort.  A May 2001 x-ray of the left hip was 
normal.  The impression was gunshot wound of the left leg 
involving muscle group 11 with moderate symptoms and no 
interim progression; left knee pain with moderate symptoms 
and no progression; and left hip pain with moderate symptoms 
and no progression.  The VA examiner opined that the 
veteran's left knee condition was not secondary to his leg 
injury because it occurred over 50 years later.  The left 
knee condition did not have its onset while on active duty 
and was not related to any injury while in the service.  The 
examiner felt that the knee and the hip problems were 
degenerative in nature.  There had been no significant 
interim change in the knee or hip since a prior assessment.  

VA outpatient treatment records show that the veteran was 
seen in the Orthopedic Clinic in July 2002.  He stated that 
he had baseline level of discomfort in his left hip which did 
not significantly limit his daily activities.  Hip flexion 
was to 90 degrees.  Range of motion of the left ankle was 
dorsiflexion to 20 degrees, plantar flexion to 35 degrees, 
neurovascularly intact, distally 4+ strength to dorsiflexion 
plantar flexion.  There were no abrasions or ulcerations.  He 
had a 1+ pulse in the posterior tibial.  The assessment was 
left hip degenerative joint disease and left ankle 
instability for which he was to continue using an AFO.  

In November 2002 the veteran described his left hip pain and 
reported no changes.  An October 2002 bone scan still showed 
osteopenia in his back and hip.  He had a normal left hip on 
plain films and an MRI in March 2001.  He had decreased range 
of motion of the hip due to pain that was worse on hip 
external rotation and flexion.  The impression was left hip 
pain.  

The veteran testified at a personal hearing in August 2003 as 
to the gunshot wound to his left lower extremity incurred in 
service, the effect on his activities, current symptoms and 
treatment.  He stated that his left knee condition had been 
bothering him for about two years.  His left hip was worse to 
the point that it was difficult to get up in the morning.  He 
was using a cane and a walker and a wheelchair had been 
recommended.  He testified that his doctors had told him that 
the gunshot wound near his left ankle had caused his left 
knee problems which he described.  

A VA physician wrote in September 2003 that he followed the 
veteran for various medical conditions.  Based on physical 
examination and talking to the veteran, the VA doctor stated 
that it was likely the veteran had DJD/osteoarthritis in his 
knee and, it was as likely as not that the same process that 
led to his back and hip arthritis was the same affecting the 
knees.  The veteran had not obtained a current x-ray of the 
knees; however, based on the clinical examination, the VA 
doctor surmised that some DJD abnormalities might be seen.  

VA outpatient records show that in October 2003 he was seen 
for a maintenance check-up and overall was doing well.  He 
complained of some unrelated disorders.  It was noted that he 
had some chronic left leg weakness, but no other new 
neurological finding.  He was to be given a walker because of 
chronic left leg weakness and some fall risk. 

In March 2004, the veteran indicated that all his treatment 
records were located at the Dallas VA hospital.


III.  Legal criteria for increased ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. 4.2, 4.41.  The Board notes that, where an increase 
in a service-connected disability rating is at issue, the 
present level of disability is of primary concern.  Although 
review of the recorded history of a service-connected 
disability is important in making a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). 

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  It is possible for a veteran to have separate and 
distinct manifestations from the same injury that would 
permit rating the disability under more than one diagnostic 
code; however, the critical element in permitting the 
assignment of multiple ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  
Consideration of functional loss due to pain, however, is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined. With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen. 38 C.F.R. § 4.27 (2003).

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  Moderate disability 
of muscles is characterized by a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  History and complaint characteristic of moderate 
disability of muscles includes service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing  
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to  
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through-
and-through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B)  
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4). 


IV.  Left lower leg

The veteran seeks an evaluation in excess of 40 percent for 
service-connected residuals of a gunshot wound of the left 
lower leg involving Muscle Group XI.  The RO assigned this 
rating under the provisions of Diagnostic Codes 5311-5167 of 
the Schedule for Rating Disabilities, 38 C.F.R. § 4.71a.  

Muscle injury to Muscle Group XI affects propulsion of the 
foot, plantar flexion of the foot, flexion of the toes, 
flexion of the knee, and stabilization of the arch of the 
foot.  It includes the triceps surae (gastrocnemius and 
soleus), tibialis posterior, peroneus longus, peroneus 
brevis, flexor hallucis longus, flexor digitorum longus, 
popliteus, and plantaris muscles.  Under the criteria of 
Diagnostic Code 5311 for injuries to Muscle Group XI, a 
moderate disability warrants a 10 percent disability rating.  
A moderately severe disability warrants a 20 percent 
disability rating.  A maximum 30 percent rating is awarded 
when there is severe disability.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (2003).

The veteran's residuals of a gunshot wound of the left lower 
extremity had been evaluated as 30 percent disabling for a 
severe disability of Muscle Group XI which is the maximum 
evaluation available under 38 C.F.R. § 4.71a, Diagnostic Code 
5311.  Based on medical evidence that the veteran suffered 
foot drop from the injury, however, the RO determined that 
the residuals of the gunshot wound injury could be evaluated 
under the diagnostic code for loss of use of the foot and 
assigned a 40 percent evaluation, the maximum available, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5167.  

A higher rating is only warranted with defective stump, thigh 
amputation recommended or where an amputation is not 
improvable by prosthesis controlled by natural knee action.  
38 C.F.R. § 4.71a, Diagnostic Codes 5163, 5164.

Although the Board considers the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, keeping 
in mind the avoidance of pyramiding (38 C.F.R. § 4.14), the 
combined rating (see Combined Ratings Table at 38 C.F.R. § 
4.25) for disabilities of an extremity cannot exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68.  Thus, in this 
case, the combined evaluations shall not exceed the 40 
percent evaluation for disabilities below the knee at 
Diagnostic Code 5165 or for amputation of the forefoot, 
proximal to metatarsal bones (more than one-half of 
metatarsal loss) at Diagnostic Code 5166.  As a result, a 
higher disability rating for the veteran's left foot 
disability is precluded by the amputation rule.  Simply 
stated, the Board may not award the veteran a disability 
evaluation greater than the 40 percent disability evaluation 
he would receive if he did not have a left foot.  
Accordingly, the claim for an increased evaluation is 
precluded by operation of law.  


V.  Left hip

The veteran contends that he is entitled to a rating in 
excess of 20 percent for his service-connected left hip 
strain secondary to his left lower extremity disorder.  The 
Rating Schedule does not have a specific diagnostic code for 
left hip strain.  In such cases, the disability shall be 
evaluated by analogy to a closely related disease in which 
the functions affected and anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
this case, the RO has evaluated the veteran's left hip strain 
as 20 percent disabling by analogy to impairment of the 
femur.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

Under the criteria of Diagnostic Code 5255, a 10 percent 
rating is assigned for malunion of the femur with slight knee 
or hip disability.  A 20 percent rating is warranted for 
malunion of the femur with moderate knee or hip disability.  
A 30 percent rating is warranted for malunion of the femur 
with marked knee or hip disability.  A 60 percent rating is 
warranted for a fracture of the surgical neck of the femur, 
with a false joint.  A 60 percent rating may be assigned for 
fracture of the shaft or anatomical neck of the femur, with 
nonunion, without loose motion, and weight bearing preserved 
with the aid of a brace.  An 80 percent rating is assigned 
for a fracture of the shaft or anatomical neck of the femur, 
with nonunion and loose motion (spiral or oblique fracture).  
38 C.F.R. § 4.71a, Diagnostic Code 5255.

VA regulations define normal range of motion of the hip as 
flexion from zero to 125 degrees, and abduction from zero to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2003).

On careful review of the pertinent record, the Board finds 
that the criteria for a rating in excess of 20 percent for 
left hip strain have not been met.  The objective medical 
evidence of record fails to demonstrate that a higher rating 
is warranted for the veteran's service-connected left hip 
strain under Diagnostic Code 5255.  As previously noted, the 
veteran's left hip strain due to his left lower extremity 
disorder is rated by analogy to Diagnostic Code 5255, he does 
not have malunion of the femur.  There is simply no medical 
evidence of marked hip disability to warrant a 30 percent 
evaluation under this diagnostic code.  

The medical evidence of record regarding his left hip 
disability primarily shows complaints of pain and limitation 
of motion due to pain.  The Board notes that while a 
September 1998 VA examiner diagnosed arthritis in the left 
hip secondary to stress from the left lower leg disorder, X-
rays and an MRI in March 2001 had shown a normal left hip.  
(Evidence of record shows that the veteran has been treated 
for osteoporosis and osteopenia to include the left hip.)  In 
July 2002, the veteran reported that a baseline level of 
discomfort in his left hip did not significantly limit his 
daily activities.  In November 2002 the veteran reported no 
changes in his left hip pain.  Clinical findings showed 
decreased range of motion of the hip due to pain.  The 
impression was left hip pain.  

Although at the August 2003 hearing the veteran testified 
that his left hip was worse, VA outpatient treatment records 
for the period from June 2003 through March 2004 reflect 
complaints and treatment for various disorders but do not 
show complaints regarding his left hip.  At an October 2003 
maintenance check-up overall he was doing well.  His medical 
complaints did not include his left hip.  He was to be given 
a walker for chronic left leg weakness.  The medical evidence 
supports a conclusion that the veteran has limitation of 
function of the left hip due to pain.  The degree of 
impairment, however, is contemplated by the assignment of a 
20 percent disability rating for moderate hip disability, and 
does not approximate the criteria for a 30 percent schedular 
rating for a marked hip disability.  

In addition, the medical evidence does not show fracture of 
the surgical neck of the femur with false joint (60 percent); 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight-bearing preserved with 
the aid of a brace (60 percent) or with nonunion, with loose 
motion (spiral or oblique fracture) (80 percent).  
Accordingly, the criteria for an increased rating under 
Diagnostic Code 5255 have not been met.

The Board has considered other diagnostic codes that relate 
to impairment of the hip.  Diagnostic Code 5250 is 
inapplicable because it pertains to ankylosis of the hip, and 
the veteran does not suffer from that disability.  In 
addition, the evidence of record does not show flexion 
limited to 20 degrees to warrant a 30 percent rating under 
Diagnostic Code 5252.  A rating greater than 20 percent is 
not available under Diagnostic Codes 5251 (limitation of 
extension of the thigh) and 5253 (impairment of the thigh), 
so application of these diagnostic codes is also not in 
order.  Similarly, Diagnostic Code 5254, hip flail joint is 
not for application as the evidence does not reflect such 
disability.  

Moreover, consideration of separate evaluations under 
Diagnostic Codes 5251, 5252, and 5253 is not appropriate 
because of the rule against pyramiding.  38 C.F.R. § 4.14.  A 
claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. at 206.  

The functional impairment that can be attributed to the 
veteran's left hip strain has been adequately taken into 
account in assigning the current 20 percent rating.  After 
carefully reviewing the pertinent evidence of record, the 
Board finds that the criteria for a rating in excess of 20 
percent for left hip strain have not been met.  The veteran's 
20 percent rating is based on his complaints of pain and 
limitation of motion.  There is no credible evidence that 
additional factors such as flare-ups restrict motion to such 
an extent that the criteria for a rating higher than 20 
percent would be justified.  

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45.  In that regard, the veteran has complained of 
pain on use of the left hip.  An additional evaluation, 
however, for pain and limitation of function under these 
provisions is not appropriate in this instance.  The veteran 
has already been compensated consistent with his symptoms for 
impairment of the left hip under Diagnostic Code 5255.  Thus, 
he has already been compensated for painful motion and any 
functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  The rating schedule may not be employed as a vehicle 
for compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him for 
the actual impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.

Based on the medical evidence, the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his left hip strain.  His overall disability 
attributable to the left hip strain is of a moderate degree.  
It is on this basis that the veteran's 20 percent rating is 
supportable.  Any additional disability rating for painful 
motion, beyond that already granted by the RO, is not 
warranted.  There is no reasonable doubt in this matter that 
could be resolved in the veteran's favor.  The preponderance 
of the evidence is against the veteran's claim for an 
increased evaluation for his left hip disability.


VI.  Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
VA Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The evidence does not 
show that this case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board concludes that 
referral of this case to the Under Secretary or the Director, 
C&P Service, for assignment of an extraschedular evaluation 
for residuals of a gunshot wound to the left lower extremity 
is not warranted.


ORDER

An evaluation in excess of 40 percent for residuals of 
gunshot wound of the left lower leg, Muscle Group XI, is 
denied.

An evaluation in excess of 20 percent for left hip strain is 
denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  

The veteran contends that a left knee disability is secondary 
to his service-connected residuals of a gunshot wound of the 
left lower leg, Muscle Group XI.  A VA examiner in June 2002 
commented that the veteran's left knee condition, pain with 
moderate symptoms, was not thought to be secondary to his 
left leg injury.  The veteran testified in August 2003 that 
his VA doctor thought that his gunshot wound in his left 
lower leg had caused his knee problems.  More recently, his 
VA treating physician wrote in September 2003, that although 
a current x-ray of the knee had not been obtained, based on 
clinical examination he surmised that some degenerative joint 
disease abnormalities might been seen.  The VA physician 
stated that it was likely that the veteran had degenerative 
joint disease/osteoarthritis in his knee joint and that it 
was as likely as not that the same process that led to his 
back and hip arthritis was the same affecting his knees.  
Further development is needed before appellate review of this 
issue.  

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  The Court has held that when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected.  See Allen v. Brown, 7 Vet. 
App. 439, 446 (1995) (en banc).  

When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, supra, 7 Vet. App. at 448.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

3.  The RO should schedule the veteran for a VA 
orthopedic examination to determine the nature 
and etiology of any current left knee 
disorder(s).  All indicated tests and studies 
should be performed and all clinical findings 
reported in detail. 

a.  The examiner should proffer an opinion, with 
supporting analysis, as to whether it is at 
least as likely as not (i.e., to at least a 50-
50 degree of probability) that any left knee 
disorder(s) was/were caused or aggravated by the 
service-connected left lower leg disability, or 
whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 probability). 

b.  In the event it is concluded that a present 
left knee disorder was not caused by the 
service-connected left lower leg disability, but 
has been aggravated (i.e., made permanently 
worse) thereby, the examiner should comment upon 
the degree of any such left knee disorder that 
would not be present but for the impact of the 
service-connected left lower leg disability.  It 
would be helpful if the examiner expressed this 
differential degree of additional disability in 
percentage terms. 

c.  A rationale should be provided for all 
opinions offered.  The claims folder should be 
made available to the examiner for review prior 
to the examination, and the examination report 
should indicate whether such review was 
performed. 

4.  After undertaking any other development 
deemed essential in addition to that specified 
above, the RO should readjudicate the veteran's 
claim.  If any benefit sought on appeal remains 
denied, the appellant should be provided a 
Supplemental Statement of the Case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  An appropriate period of 
time should be allowed for response. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



